                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

JEFFREY LEE KESNER,

             Plaintiff,

v.                                                   CIVIL ACTION NO.: 3:17-CV-155
                                                    (GROH)

KEVIN HELMIC,
Moorefield Police Dept. Officer,
LUCAS SEE,
Hardy County Prosecuting Attorney,
CARTER WILLIAMS,
Hardy County Circuit Court Judge,
BRIAN VANCE, Counsel for Jeffrey L. Kesner,

             Defendants.


       ORDER ADOPTING PROPOSED FINDINGS AND RECOMMENDATION

      Pending before the Court is the Proposed Findings and Recommendation (AF&R@)

of United States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local

Rules, this action was referred to Magistrate Judge Trumble for submission of a proposed

F&R. Magistrate Judge Trumble issued his F&R [ECF No. 17] on December 14, 2018.

In his F&R, Magistrate Judge Trumble recommends that the Plaintiff’s Complaint [ECF

No. 1] be dismissed with prejudice.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and
of a plaintiff’s right to appeal this Court’s Order.    28.U.S.C. ' 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).

       Objections to Magistrate Judge Trumble=s F&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Service was accepted by

the pro se Plaintiff on December 21, 2018. ECF No. 18. To date, no objections have

been filed. Accordingly, this Court will review the F&R for clear error.

       Upon careful review of the F&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Proposed Findings and Recommendation [ECF No. 17] should be, and is

hereby, ORDERED ADOPTED for the reasons more fully stated therein. Therefore, the

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the Plaintiff by certified mail, return

receipt requested, at his last known address as reflected on the docket sheet.

       DATED: January 15, 2019




                                             2
